                     Case 1:19-cv-00744-ALC Document 4 Filed 01/25/19 Page 1 of 2
•   ..   ~   -y


                         JUDGE NATHAN

         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK

         JOHN DOE,
                                                                                ORDER
                                     Plaintiff,
                                                                Case No.
                       - against -

         NEW YORK UNIVERSITY,
                                                            19 CV 00 744
                                         Defendants.


         PAUL G. GARDEPHE, U.S.D.J.:

                        Plaintiff has filed an application seeking permission to file (1) the Complaint

         using a pseudonym; and (2) certain exhibits in redacted form. In his lawsuit, Plaintiff seeks an

         order enjoining Defendant New York University from proceeding with a sexual misconduct

         hearing regarding what he alleges are false allegations of sexual misconduct made by a New

         York University student.

                        Plaintiff contends that it is appropriate to use a pseudonym in the Complaint, and

         to file redacted versions of the exhibits, because disclosure of his name and the alleged victim's

         name would (1) invade the privacy of both Plaintiff and the alleged victim; and (2) present a

         serious risk of damaging the reputations of both Plaintiff and the alleged victim.

                        Applications of this sort are governed by the standards set forth in Lugosch v.

         Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2003). "Judicial documents" such as

         the materials at issue here carry a presumption of public access. Sealing such documents

         requires this Court to make "specific, on the record findings" demonstrating that such relief'" is

         essential to preserve higher values and is narrowly tailored to serve that interest.~" Id. at 120

         (quoting In re New York Times, 828 F.2d 110, 116 (2d Cir. 1987)).
               Case 1:19-cv-00744-ALC Document 4 Filed 01/25/19 Page 2 of 2
.

                   The Court concludes that the relief sought by Plaintiff here is appropriate. This

    lawsuit involves highly sensitive information regarding a sexual encounter and alleged assault.

    Disclosing the names of the Plaintiff and the alleged victim would constitute an invasion of

    privacy and presents a serious risk of damage to the reputations of both. Moreover, the only

    information withheld from the public is identifying information for Plaintiff and the alleged

    victim. Accordingly, the relief granted is "narrowly tailored" to address the interests protected.

                   Plaintiffs motion to file (1) a complaint with pseudonym; and (2) redacted

    versions of Exhibits 4, 5, 8, 9, 11, and 12 to the Ward Declaration is granted.

    Dated: New York, New York
           January 2:/_, 2019
                                                  SO ORDERED.




                                                  Paul G. Gardephe
                                                  United States District Judge
                                                  Part I




                                                      2
